DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “ a flat circular ring” should read “the flat circular ring”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.	

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the The added material which is not supported by the original disclosure is as follows: 
as to claim 4, the limitations, " A male condom that comprises a flat circular ring that has a perimeter or diameter that rises with a significance of one centimeter or more above the surface of the condom"; 
as to claim 5, the limitations, ‘comprises a flat circular ring that rises abruptly at a ninety degree upward angle from the surface of the back end of the condom and takes up no space on the condom other than the back end”;
as to claim 6, the limitations, “A male condom that comprises an attachable and detachable flat circular ring that can lock onto place on the condoms back end and be unable to move from. the position it locks onto”.  
 The original filed disclosure does not provide evidence that Applicant possessed these claim limitations at the time the application was filed.
An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).   When filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06.  
To comply with the written description requirement of 35 U.S.C. 112, paragraph 1, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.
Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement since they depend directly on rejected claim 6 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harari U.S. Patent No. (5,579,784).
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dykers et al. U.S. Patent No. (7,377,896).
With respect to claim 4, Dykers et al. substantially discloses a male condom (shown in fig.1) that comprises a flat circular ring (12) that has a perimeter or diameter that rises [the flat circular ring is an inflatable penis ring], note: (in the deflated state the circular condom has a flat configuration).
Dykers et al. substantially discloses the invention as claimed but did not explicitly discloses that the flat circular ring rises with a significance of one centimeter or more above the surface of the condom.  Dykers et al. however, teaches that the flat circular ring is inflatable and therefore, is capable of rising with a significance of one centimeter or more above the surface of the condom.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the flat circular ring that has a perimeter or diameter that rises with a significance of one centimeter or more above the surface of the condom for the purpose of accommodating medical devices for a desired medical procedure, as applicant appears to have placed no criticality on the claimed value [no discussion in Applicant’s specification regarding the criticality of the value], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over van der Valk U.S. Patent No. (5,163,449).
Harari substantially discloses the invention as claimed except the flat circular ring that has multiple snap-on insertion hooks that fit onto insertion holes on the condom.  
van der Valk however teaches in an analogous art a condom for use with a male comprising a ring (1) having multiple snap-on insertion hooks capable of fitting onto insertion holes on the condom via groove (2).  Van der Valk further teaches it is also possible to provide the ring with two or more grooves, in order thus to be able to more finely adjust the effective condom length ([Col.2], lines 40-42). 
In view of the teachings of van der Valk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flat circular ring of Harari by incorporating multiple snap-on insertion hooks capable of fitting onto insertion holes on the condom.  Note: the limitation, “that fit onto insertion holes on the condom” is being treated as an intended use limitation.   
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  The Office however, has presented a new ground(s) of rejection, see rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786